        Case 5:18-cv-01194-GEKP Document 203-5 Filed 04/08/20 Page 1 of 1




                        NOTICE TO EMPLOYEES OF EAST PENN


        By Order of the U.S. District Court for the Eastern District of Pennsylvania, East Penn is

prohibited from questioning its employees about their hours worked or compensation received in

before the date on this Notice.


        Any employee who has previously signed any declarations for East Penn about these

issues is hereby informed that their declarations will not be used against them by East Penn in

any way, that they have not waived any rights under the Fair Labor Standards Act, and that their

declarations will not be offered into evidence by East Penn or otherwise used at trial in the

ongoing Fair Labor Standards Act litigation seeking back wages for allegedly unpaid overtime

owed to East Penn employees. Secretary of Labor v. East Penn Manufacturing Company, Inc.,

Civil No. 5:18-cv-01194-GEKP.


        Any employee who has been asked to submit a declaration about these topics on or after

April 6, 2020, should report this contact to Oscar Hampton, Regional Solicitor, U.S. Department

of Labor, 170 S. Independence Mall West, Philadelphia, PA 19106 or by telephone at 215-861-

5121.




Dated: _____________                          ________________________
                                              The Honorable Gene E. K. Pratter
                                              U.S. District Judge
